DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lead line for 26 (see figure 3) fails to point to the plunger.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 5-6, it is unclear if each of the hold valve and vent valve is provided with an inlet and vent pneumatic opening as recited, since the hold valve is not disclosed as having a vent pneumatic opening.  Clarification is requested.  
Claim 1 line 9, it is unclear as to which of the plurality of inlets that the recitation “the inlet” is referencing.
Claim 1 line 11, it is unclear as to which of the inlet opening and vent opening that the recitation “the inlet opening and vent opening” is referencing.  The claim recites numerous inlet openings and vent openings associated with hold valves and inlet valves.  
Claims 2-18 are rejected due to their dependence upon claim 1.
Claim 3 recites the limitation "the crush valve" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the crush valve" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As best understood by the Office, the prior art of record fails to anticipate or render obvious a configuration module (separate entity) in pneumatic connection with the brake supply pressure provides a pneumatic path to the inlet of the hold valve, and a pneumatic path to the vent valve from the brake cylinder, at least one choke is provided to control air flow in the pneumatic paths to the inlet of the hold valve and the vent valve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McLaughlin et al. and Leonard et al. each teach an electro-pneumatic brake control with a choke positioned at an inlet.  Anstey et al. teach an electro-pneumatic brake control with emergency and tare pressure regulators.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
October 5, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657